 


116 S1863 IS: Julius Rosenwald and Rosenwald Schools Study Act of 2019
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS1st Session 
S. 1863 
IN THE SENATE OF THE UNITED STATES 
 
June 13, 2019 
Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources 
 
A BILL 
To require the Secretary of the Interior to conduct a special resource study of the sites associated with the life and legacy of the noted American philanthropist and business executive Julius Rosenwald, with a special focus on the Rosenwald Schools, and for other purposes. 
 
 
1.Short title This Act may be cited as the Julius Rosenwald and Rosenwald Schools Study Act of 2019.  2.FindingsCongress finds that— 
(1)Julius Rosenwald was born in 1862 in Springfield, Illinois, to Samuel Rosenwald and his wife, Augusta Hammerslough, a Jewish immigrant couple from Germany;  (2)in 1868, Samuel Rosenwald purchased the Lyon House, where Julius grew up and lived with his family until the 1880s, which— 
(A)was diagonally across the street from the home where Abraham Lincoln lived prior to becoming president; and  (B) (i)was restored recently before the date of enactment of this Act; and 
(ii)as of that date of enactment, was within the boundary of the Lincoln Home National Historic Site, a unit of the National Park System;  (3)Julius Rosenwald— 
(A)learned the clothing trade with relatives in New York City; and  (B)used that knowledge on moving to Chicago, where he became part-owner and president of Sears, Roebuck & Company, which— 
(i)he transformed into a retailing powerhouse in the early 20th century; and  (ii)could be considered the Amazon of its day; 
(4)the embodiment of the Jewish concept of tzedakah, righteousness and charity, Rosenwald used his fortune for numerous philanthropic activities, particularly to enhance the lives of African Americans, including by— (A)providing $25,000 for the construction of Young Men's Christian Associations (commonly known as YMCAs) for African Americans during the Jim Crow era in cities that raised $75,000; and 
(B)eventually, supporting the construction of YMCAs in 24 cities across the United States;  (5) (A)after his introduction to Booker T. Washington in 1911, Julius Rosenwald— 
(i)joined the Board of Trustees of the Tuskegee Institute; and  (ii)financially contributed to a pilot program to build 6 schools in rural Alabama for African-American children who were receiving little to no education; and 
(B)the donations by Rosenwald described in subparagraph (A) were matched by the local African-American communities that were committed to providing education for their children;  (6) (A)the success of the pilot program referred to in paragraph (5)(A)(ii) led to the construction of more than 5,300 Rosenwald Schools and related buildings over a 20-year period in 15 southern States under the direction of the Julius Rosenwald Fund; 
(B)the schools described in subparagraph (A)— (i)were the result of a 3-way partnership among the Julius Rosenwald Fund, local communities that, although generally poor, contributed land, labor, materials, and money to build and maintain the schools, and local governments that were required by law to provide public schools for all children but divided funds unequally between Black and White systems; and 
(ii)often became the focus of great pride and affection among the applicable communities;  (C)during the 1920s, 1930s, and 1940s, 1/3 of all African-American children in the South were educated in Rosenwald Schools; 
(D)a 2011 study by 2 Federal Reserve economists concluded that the schools played a significant role in narrowing the gap between the educational levels of Black and White students in the South; and  (E)Members of Congress and poet Maya Angelou are among prominent graduates of Rosenwald Schools; 
(7)the Julius Rosenwald Fund— (A)supported early National Association for the Advancement of Colored People cases that eventually led to the Supreme Court decision in Brown v. Board of Education of Topeka, 347 U.S. 483 (1954), which outlawed segregation in public education; and 
(B)provided fellowships to talented African Americans in the arts and sciences— (i)including the acclaimed historian John Hope Franklin, noted writer and civil rights activist W.E.B. Du Bois, artist Jacob Lawrence, singer Marian Anderson, diplomat Ralph Bunche, and many others; and 
(ii)some of whom worked under Thurgood Marshall on the Supreme Court case referred to in subparagraph (A);  (8)Rosenwald also— 
(A)provided support for a number of Historically Black Colleges and Universities, including Fisk, Dillard, and Howard Universities; and  (B)used his wealth for other worthy causes, including the creation of the Jewish United Fund of Metropolitan Chicago and the Museum of Science and Industry in Chicago; and 
(9)the contributions of Julius Rosenwald to improving the lives of African Americans, as well as the lives of those who reside in Chicago and throughout the United States, are worthy of recognition and further examination.  3.DefinitionsIn this Act: 
(1)Rosenwald SchoolThe term Rosenwald School means any of the 5,357 schools and related buildings constructed in 15 southern States during the period of 1912 through 1932 by the philanthropy of Julius Rosenwald.  (2)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)SHPOThe term SHPO means the State Historic Preservation Officer of any of the 14 States in which Rosenwald Schools exist as of the date of enactment of this Act.  4.Special resource study (a)In generalThe Secretary shall conduct a special resource study of the sites associated with the life and legacy of Julius Rosenwald, with special focus on the Rosenwald Schools. 
(b)ContentsIn conducting the study under subsection (a), the Secretary shall— (1)determine the sites of national significance associated with the life and legacy of businessman and noted philanthropist Julius Rosenwald, with special focus on the Rosenwald Schools; 
(2)give priority to studying any Rosenwald School recommended to the Secretary by an SHPO;  (3)determine the suitability and feasibility of designating 1 or more new units of the National Park System to include representative Rosenwald Schools and other sites associated with the life and legacy of Julius Rosenwald, including an interpretive center in or near Chicago, Illinois— 
(A)to commemorate the career and overall philanthropic activities of Rosenwald; and  (B)to address the scope and significance of the Rosenwald Schools initiative; 
(4)take into consideration other alternatives for preservation, protection, and interpretation of the legacy of Julius Rosenwald and the Rosenwald Schools by— (A)Federal, State, or local governmental entities; or 
(B)private and nonprofit organizations;  (5)consult with, as determined appropriate by the Secretary, relevant— 
(A)Federal, State, and local governmental entities;  (B)private and nonprofit organizations; or 
(C)any other interested individuals; and  (6)identify costs associated with any potential Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives described in paragraph (4). 
(c)Applicable lawThe study under subsection (a) shall be conducted in accordance with section 100507 of title 54, United States Code.  (d)ResultsNot later than 3 years after the date on which funds are first made available for the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report describing— 
(1)the results of the study; and  (2)any conclusions and recommendations of the Secretary relating to the study. 
 
